PCIJ_B_17_GrecoBulgarianCommunities_LNC_NA_1930-07-31_ANX_01_NA_NA_EN.txt. ADVISORY OPINION No. 17 37

ANNEX I.
[Translation *.]
CONVENTION
BETWEEN GREECE AND BULGARIA
RESPECTING RECIPROCAL EMIGRATION ?

SIGNED AT NEUILLY-SUR-SEINE, NOVEMBER 27th, 1910.

[Oficial French text forwarded on August 25th, 1920, by the
Minister of Greece in London, for registration. The regtstra-
tion of this Convention took place on August 25th, 1920.]

As provided in Article 56, paragraph 2; of the Treaty of
Peace with Bulgaria, concluded the 27th November, 1919,
and in accordance with the decision of the Principal Allied
and Associated Powers of 27th November, 1919, to the follow-
ing effect:

“Having regard to Article 56, paragraph 2, of the
Treaty of Peace with Bulgaria, the Principal Allied and
Associated Powers consider it opportune that the reci-
procal voluntary emigration of the racial, religious and lin-
guistic minorities in Greece and Bulgaria should be. regu-
lated by a convention concluded between those two Powers
in the terms decided upon this day”,

The undersigned Plenipotentiaries of Greece, of the one part,

And of Bulgaria, of the other part,

After exchanging their full powers, respectively found in
good and due form, have agreed as follows:

Avticle I.

The High Contracting Parties recognize the right of those
of their subjects who belong to racial, religious or linguistic
minorities to emigrate freely to their respective territories.

Article 2.

_ The High Contracting Parties undertake to facilitate by all

the means at their disposal the exercise of the right referred
to in Article 1, and not to place directly or indirectly any
restriction on the right of emigration, notwithstanding laws
or regulations to the contrary, which in this respect shall be
deemed to be without effect. |

1 Translated by the Secretariat of the League of Nations.
2 The exchange of ratifications took place at Paris, on the gth August, 1920.
ADVISORY OPINION No. 17 38

In particular, the exercise of the right of emigration shall
not affect thé pecuniary rights of the emigrants, as these may
exist at the moment of emigration.

Article 3.

No obstacle shall be placed in the way of the departure
of a voluntary emigrant for any reason whatever, save in case
of a final sentence to imprisonment for an infraction of ordin-
ary law. In case of a sentence which is not yet final, or of
penal proceedings under ordinary law against an emigrant, he
shall be handed over to the authorities of the country to
which he is going by the authorities of the prosecuting country
with a view to his trial.

Article 4.

The right of voluntary emigration belongs to every person
over I8 years of age. It may be exercised during a period
of two years from the date of constitution of the Mixed
Commission provided for in Article 8, by means of a declara-
tion before its representatives. A declaration of intention to
emigrate on the part of a husband shall imply a declaration
by his wife; a declaration of intention to emigrate on the
part of parents or guardians shall imply a declaration by their
children or wards under 18 years of age.

Article 5.

Emigrants shall lose the nationality of the country which
they leave the moment they quit it and shall acquire that of
the country of destination from the moment of their arrival
there.

Article 6.

Persons who, in execution of the foregoing provisions,
exercise the right of emigration, shall be free to take with them
or to have transported their movable property of every kind
without any duty, whether export or import, being levied
from them on this account.

Similarly, in cases where the right of emigration is exer-
cised by members of communities (including churches, convents,
schools, hospitals or foundations of any kind whatever) which
on this account shall have to be dissolved, the Mixed Commis-
sion provided for in Article 8 shall determine whether and in
what circumstances such members shall have the option of
freely taking with them or having transported the movable
property belonging to the communities.
ADVISORY OPINION No. 17 39
Article 7.

Real property, rural or urban, belonging to voluntary emi-
grants or to the communities to which Article 6 refers, shall
be liquidated in accordance with the following provisions
by the Mixed Commission provided for in. Article 9.

Article 8.

Within a period of three months from the entry into force
of the present Convention, a Mixed Commission shall be cre-
ated, composed of one member nominated by each of the con-
tracting States concerned and of an equal number of members
of a different nationality, from among whom also the presi-
dent shall be chosen, who shall moreover be nominated by
the Council of the League of Nations.

Article 9.

The Mixed Commission shall have the duties of super-
vising and facilitating the voluntary emigration referred to in
the present Convention and of liquidating the real property
of emigrants.

It will fix the conditions of emigration and of liquidation
-of real property. |

In general, the Mixed Commission shall have full powers
to take the measures rendered necessary by the execution
of the present Convention and to decide all questions to
which this Convention may give rise. |

The decisions of the Commission shall be by majority;
the President shall have the casting vote.

Article Io.

The Mixed Commission shall have full power to have a
valuation made of real property, the interested Parties being
heard or duly summoned to a hearing. |

The government of the country where the liquidation
takes place shall pay to the Mixed Commission, under condi-
tions to be fixed by the latter, and for transmission to the
rightful Parties, the value of the real property liquidated,
which shall remain the property of the said government.

Article 11,

Funds shall be advanced to the Mixed Commission by the
States concerned with a view to facilitating emigration and
under conditions fixed by the Commission. The Commission
shall advance to emigrants, according to the funds available,
the value of their real property.
ADVISORY OPINION No. 17 40
Article 12.

Persons who before the entry into force of the present
Convention have left the territory of one of the contracting
States and have already established themselves in the terri-.
tory of the State to which they belong by race, religion or
language, shall have a right to the value of the. property
left by them in the country which they have left, such value
to be that resulting from the liquidation which will be made
of the property by the Mixed Commission.

Article 13.

The expenses of the maintenance and working of the
Mixed Commission and its agencies shall be borne by the
governments concerned in proportions to be determined by
the Commission.

Article 14.

The present Convention does not prejudice the rights
accruing to the persons concerned under the provisions of
treaties or conventions concluded or to be concluded for the
regulation of current matters.

Article 15.

The High Contracting Parties undertake to make in their
respective legislation the modifications necessary to secure
the execution of the present Convention.

Article 16.

Within the period of one year from its entry into force,
the present Convention shall be open to the adhesion of States .
with a common frontier with one of the signatory States.

Such adhesion shall be notified through diplomatic channels
to the Government of the French Republic and by it to the
signatory or acceding States, and also to the Mixed Commis-
sion. It shall have effect a fortnight after the notification to the
French Government.

The present Convention shall be ratified and the respective
ratifications shall be deposited in Paris by the Signatory
Powers at the same time as their ratifications of the Treaty
of Peace signed at Neuilly-sur-Seine on the 27th November,
1919. It shall enter into force at the same time as the said
Treaty shall enter into force as between Greece and Bulgaria.
ADVISORY OPINION No. 17 4I

Done at Neuilly-sur-Seine the twenty-seventh November,
one thousand nine hundred and nineteen, in one copy, which
shall remain deposited in the archives of the Government of
the French Republic, and of which authentic copies shall be
given to each of the signatory Powers.

(L. S.) (Signed) ELEFTHERIOS VENISELOS.
(L. S.) (Signed) N. Poriris.
(L. S.) (Signed) AL. STAMBOLIISKI.

Certified true copy.

London, the 25th August, 1920.
The Minister of Greece:
(Signed) D. CACLAMANOS.
